 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD HART,                                      No. 2:14-cv-2732 JAM DB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    KIMBERLYN YOUNG, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under, seeks relief under 42 U.S.C. § 1983. This proceeding was

19   referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20   I.     PROCEDURAL HISTORY

21          A. Plaintiff’s Complaint

22          On November 11, 2014, plaintiff filed a complaint alleging that he had a liberty interest in

23   the handicraft leather program at California State Prison – Solano (“CSP-Solano”) and that

24   defendant Young had deprived him of that liberty interest when she persuaded prison

25   administration officials to no longer permit leather tools in the buildings and she arbitrarily

26   discontinued the program. Plaintiff further contended that thereafter, Associate Warden T.

27

28
                                                        1
 1   Wamble1 who was selected to review appeals of the decision, Associate Warden H. Shirley, and

 2   an appeals coordinator effectively denied him “access to the courts” when they failed to timely

 3   review and ultimately denied and/or cancelled plaintiff’s administrative appeals2 on timeliness

 4   grounds. (See generally ECF No. 1 at 2-6). Plaintiff also alleged that he had “been injured

 5   financially and constitutionally through the arbitrary, irrational, and unlawful conduct of the

 6   defendants.” (ECF No. 1 at 6).

 7          On December 18, 2015, the magistrate judge then assigned to the case determined that the

 8   complaint stated potentially cognizable claims for relief under Section 1983 against defendants

 9   Young and Cervantes but not against defendant Swarthout.3 (See ECF No 8 at 2). The court

10   recommended that defendant Swarthout be dismissed. (See id. at 3). On March 25, 2016, the

11   findings and recommendations were adopted by the District Court judge assigned to the matter.

12   (See ECF No. 15). The court ordered the remaining defendants served on September 12, 2016.

13   (ECF No. 21).

14          B. Defendants’ Motion to Dismiss

15          On December 9, 2016, defendants filed a motion to dismiss for failure to state a claim

16   pursuant to Federal Rule of Civil Procedure 12(b)(6). (See ECF No. 26, et seq.). The motion

17   contended that: (1) plaintiff did not have a protected liberty interest in the continuation of the

18   leathercraft program at CSP-Solano because the program was a privilege, not a right, and (2)

19   plaintiff’s first nd fourteenth amendment claims failed because plaintiff failed to explain how the

20   ////
21
     1
22     In the initial complaint, plaintiff neither formally named Wamble as a defendant, nor did he
     directly ascribe specific actions to defendant Cervantes, an appeals coordinator or Warden G.
23   Swarthout, another named defendant. (See generally ECF No. 1). He simply listed Cervantes as
     a defendant and then went on to allege that the appeals coordinator had deprived him of access to
24   the courts. (See generally id. at 2-6).
25   2
      Plaintiff’s administrative appeals contested the prison’s decision to discontinue the program.
26   (See generally ECF No. 1 at 2-6).
     3
27     No analysis regarding how this determination was reached was provided by the court. General
     allegations against other individuals mentioned in the complaint were not addressed in the
28   decision, either.
                                                       2
 1   delay in processing appeals interfered with his ability to comply with the time requirements for

 2   filing an appeal to the appropriate level of review. (See ECF No. 26-1 at 4-7).

 3          On April 4, 2017, the undersigned recommended that the motion to dismiss be granted.

 4   (ECF No. 30). These findings and recommendations were adopted in full on September 28, 2017,

 5   and plaintiff’s claims were dismissed. (ECF No. 31). At that time, however, the District Court

 6   judge also granted plaintiff thirty days within which to file an amended complaint. (See id. at 2).

 7          C. Plaintiff’s First Amended Complaint

 8          Plaintiff filed the instant first amended complaint on December 14, 2017. (ECF No. 34).

 9   In it plaintiff argues that: (1) defendant Young violated his due process rights under the

10   Fourteenth Amendment when she discontinued the prison’s leathercraft program and provided

11   him with no pre-deprivation remedy, and (2) defendant Cervantes’ acts and omissions resulted in

12   plaintiff’s appeal being cancelled, which created an exhaustion problem that could have led to a

13   dismissal of this action, effectively denying him access to the courts. (See id. at 10-12).

14   II.    DISCUSSION

15          A comparison of plaintiff’s initial complaint and his first amended complaint indicate that

16   the arguments are virtually the same. (Compare ECF No. 1 at 3-5, with ECF No. 34 at 7-12). In

17   fact, the first amended complaint more clearly states a claim against defendant Cervantes and

18   against newly added defendant John Doe. (see ECF No. 34 at 12). However, the court still finds

19   that this particular argument is effectively the same one plaintiff made in the initial complaint.

20   Plaintiff continues to allege, that defendant Cervantes, and now, John Doe, effectively denied
21   plaintiff his due process right to access to the courts when they delayed the processing of

22   plaintiff’s appeals which protested the discontinuation of the leathercraft program. (Compare

23   ECF No. 1 at 2, 4-5, with ECF No. 34 at 12).

24          The fact that plaintiff has added John Does 1-10 to the first amended complaint is

25   irrelevant. Instead, as the court found with plaintiff’s initial complaint (see ECF Nos. 30, 31),

26   that plaintiff does not have a liberty interest in a vocational assignment. See Rizzo v. Dawson,
27   778 F.2d 527, 531 (9th Cir. 1985) (stating prisoner has no constitutional right to rehabilitation).

28   ////
                                                        3
 1   Consequently, plaintiff does not have a liberty interest in CSP-Solano’s retention or reinstatement

 2   of the leathercraft program.

 3          This finding precludes the court from reaching the question of whether defendants

 4   Cervantes and John Doe wrongfully thwarted plaintiff’s administrative appeals related to the

 5   program’s discontinuation. In any event, even if the law warranted that the court address this

 6   claim, it is well-settled that prisoners have no separate constitutional entitlement to a specific

 7   grievance procedure. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); see also Ramirez

 8   v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann).

 9          In sum, plaintiff’s first amended complaint makes no new cognizable arguments.

10   Plaintiff’s current claims substantively mirror those made in plaintiff’s initial complaint, that this

11   court determined were without merit. (see ECF Nos. 30, 31). Therefore, the court finds that

12   plaintiff’s first amended complaint fails to state claims upon which relief may be granted.

13   Consequently, it will recommend that this action be dismissed. See 28 U.S.C. §

14   1915(e)(2)(B)(ii).

15          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s first amended complaint

16   (ECF No. 34) be DISMISSED for failure to state a claim upon which relief may be granted. See

17   28 U.S.C. § 1915(e)(2)(B)(ii).

18          These findings and recommendations are submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

20   after being served with these findings and recommendations, any party may file written
21   objections with the court and serve a copy on all parties. Such a document should be captioned

22   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

23   objections shall be served and filed within fourteen days after service of the objections.

24   ////

25   ////

26   ////
27   ////

28   ////
                                                         4
 1           The parties are advised that failure to file objections within the specified time may waive

 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: December 4, 2018

 4

 5

 6

 7   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/hart2732.ftsac.f&r
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                 5
